DETAILED ACTION
This action is pursuant to the claims filed on 03/06/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 and 03/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is/are objected to because of the following informalities:  
Claim 14; “to indicate an appropriate placement of a head of the patient, a torso of the patient, or both, relative to the electrode” should read “to indicate an appropriate placement of the electrode relative to a head of the patient, a torso of the patient, or both” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "an attachment portion", “a corresponding attachment portion of a wire”, and “the attachment portion is oriented…” It is unclear if the limitation “the attachment portion is oriented…” is attempting to make reference to the first claimed attachment portion or the corresponding attachment portion of a wire. For examination purposes, this limitation will be interpreted as referencing the first recited attachment portion in line 1. Claims 16-18 inherit this deficiency.
Claim 18 recites the limitation "the attachment portion is part of a connector assembly” Similar to the rejection of claim 15 above, it is unclear if the limitation “the attachment portion” is attempting to make reference to the first claimed attachment portion recited in claim 15 or the corresponding attachment portion of a wire recited in parent claim 15. For examination purposes, this limitation will be interpreted as referencing the first recited attachment portion in line 1. 
Claim 20 recites the limitation "an attachment portion", “a corresponding attachment portion of a wire”, and “the attachment portion is oriented…” It is unclear if the limitation “the attachment portion is oriented…” is attempting to make reference to the first claimed attachment portion or the corresponding attachment portion of a wire. For examination purposes, this limitation will be interpreted as referencing the first recited attachment portion in line 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tomita (U.S. PGPub No. 2018/0338719).
Regarding claim 1, Tomita teaches a sensor assembly (assembly of Fig 3), comprising: a substrate (Fig 3 sheet 1); and an electrode positioned on a first side of the substrate (sensor 100 with individual electrodes 4), wherein the electrode is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]), and the electrode comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a).
Regarding claim 2, Tomita teaches a sensor assembly (assembly of Fig 3), comprising: a substrate (Fig 3 cloth 7); and an electrode positioned on a first side of the substrate (sensor 100 with individual electrodes 4), wherein the electrode is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]), and the electrode comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a); wherein the substrate comprises a textile (cloth 7 and [0066]).
Regarding claim 3, Tomita further teaches wherein the lattice structure comprises a plurality of lattice units having a rectangular, a square, a triangular, a diamond, a pentagonal, a hexagonal, an octagonal, or a circular shape (Fig 6, conductive pattern 3a is a lattice shape having a plurality of rectangular units).
Regarding claim 4, in view of claim 1 above, Tomita further teaches wherein the conductive portion comprises a conductive ink printed onto the substrate or printed onto a film that is laminated onto the substrate ([0078] disclosing printing conductive patterns onto projections 2 of sheet 1).
Regarding claim 13, in view of claim 1 above, Tomita further teaches wherein the one or more physiological parameters comprise a heart rate, a respiration rate, or both ([0028, 0055]).
Regarding claim 19, Tomita teaches a method of manufacturing a sensor assembly (), comprising: forming an electrode on a first side of a substrate (Fig 3 electrode 4 is formed on cloth substrate 7), wherein the substrate is a textile (cloth 7 and [0066]), the electrode is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]), and the electrode comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a [0080]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Esposito (U.S. PGPub No. 2013/0192071).
Regarding claims 5-6, Tomita teaches the device of claim 1 as stated above.
Tomito fails to teach wherein the conductive portion comprises a conductive thread woven into the substrate and wherein the conductive portion comprises a conductive fabric that is coupled to the substrate via an adhesive, a thread, or a fastener.
In related prior art, Esposito teaches a similar sensor assembly wherein a similar conductive portion comprises a conductive thread woven into the substrate ([0013] conductive yarns knitted into substrate layers) and wherein the conductive portion comprises a conductive fabric that is coupled to the substrate via an adhesive, a thread, or a fastener ([0013] conductive yarn knitted into substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive portion of Tomita in view of Esposito to incorporate the conductive thread and fabric woven into the substrate to respectively arrive at the assemblies of claims 5 and 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode contact material (Tomito [0078] printed conductive pattern 3 having elastomer and conductive filling [0082]) for another well-known electrode contact material (Esposito, conductive fabric and yarn [0013]) to yield the predictable result of a conductive portion capable of acquiring a signal from a user.
Claims 7-9, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Totman (U.S. PGPub No. 2014/0135887).
Regarding claims 7-8, Tomita teaches the assembly of claim 1 as stated above. Tomita further teaches a first portion of a connector that is configured to electrically couple the electrode to a wire ([0059] disclosing wire and a connector electrically coupling the sensor assembly 100 and the processing unit 6). 
Tomita is silent to the specific structure of the first portion of the connector.
In related prior art, Totman teaches a similar assembly comprising a similar connector wherein the first portion is coupled to the substrate and to the electrode (Fig 3a eyelet 240 coupled to conductive plate 210 and substrate 205), and the first portion comprises an attachment portion that is configured to mate with a second portion of the connector that is coupled to the wire (eyelet 240 comprises attachment portion 240b that mates with second portion 265); wherein the first portion is oriented to expose the attachment portion on a second side of the substrate that is opposite the first side of the substrate (eyelet 240 exposes 240b on second side of substrate 205). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claims 7 and 8 respectively. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit. 
Regarding claim 9, Tomita teaches the assembly of claim 1 as stated above. Tomita further teaches a first portion of a connector that is configured to electrically couple the electrode to a wire ([0059] disclosing wire and a connector electrically coupling the sensor assembly 100 and the processing unit 6). 
Tomita is silent to the specific structure of the first portion of the connector.
In related prior art, Totman teaches a similar assembly comprising a connector assembly configured to electrically couple the electrode to a wire (Fig 3b eyelet 240 and connector 265 connected to wire 235), wherein the connector assembly comprises: a conductor positioned on a second side of the substrate that is opposite the first side of the substrate (Fig 3b flange 240c); a first connector that electrically couples the electrode to the conductor (eyelet 240b connects conductive plate 210 to connector flange 240c); and a first portion of a second connector that is configured to electrically couple the conductor to the wire (Fig 3b ring terminal 270, [0057]), wherein the first portion is coupled to the substrate and to the conductor (Fig 3b, ring terminal 270 is coupled to conductor 240c and substrate 205), the first portion comprises an attachment portion that is configured to mate with a second portion of the second connector that is coupled to the wire (connector 265 is mated with opening of ring terminal 270), and the first portion is oriented to expose the attachment portion on the second side of the substrate (Fig 3b opening of ring terminal 270 is exposed on second (bottom) side of substrate 205). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claim 9. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit.
Regarding claim 15, Tomita teaches a sensor assembly (assembly of Fig 2), comprising: a substrate comprising a textile (Fig 3 cloth 7); an electrode positioned on a first side of the substrate (sensor 100 with individual electrodes 4), wherein the electrode is configured to obtain data indicative of one or more physiological parameters of a patient ([0007, 0010]); and an attachment portion configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit (Fig 2 wire 2 attaches processing circuit unit 6 to sensor 100; [0059] disclosing sensor 100 being connected to unit 6 via wire 5, thus having an attachment portion).
Tomita is silent to the details of the attachment portion and wire.
Totman teaches a similar assembly comprising an attachment portion configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit (Fig 3b eyelet 240 configured to mate with connector 265 of wire 235), wherein the attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate (Fig 3b, eyelet portion 240b is exposed on second side of substrate 205 through at least aperture ring 270). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claim 15. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit.
Regarding claim 16, in view of the combination of claim 15 above, Tomita further teaches the electrode comprises a conductive portion arranged in a lattice structure (Fig 6 lattice structure 3a on each electrode 4a).
Regarding claim 17, in view of the combination of claim 15 above, Totman further teaches wherein the attachment portion comprises a key, a slot, or a magnet (Fig 3b, eyelet 240 interpreted as a key to fit into slot of connector 265 and aperture 270; Examiner notes ‘key’ is interpreted in light of the Oxford Dictionary definition of the term: “A pin, bolt, or wedge inserted between other pieces, or fitting into a hole or space designed for it, so as to lock parts together.”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claim 17. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit.
Regarding claim 18, in view of the combination of claim 15 above, Totman further teaches wherein the attachment portion is part of a connector assembly (Fig 3b, connector assembly interpreted as at least assembly of eyelet 240, connector 265, aperture 270, wire 235), and the connector assembly comprises: a conductor positioned on a second side of the substrate that is opposite the first side of the substrate (Fig 3b flange 240c of eyelet 240); a first connector that electrically couples the electrode to the conductor (eyelet 240b connects conductive plate 210 to connector flange 240c); and a first portion of a second connector that is configured to electrically couple the conductor to the wire (Fig 3b ring terminal 270, [0057]), wherein the first portion is coupled to the substrate and to the conductor (Fig 3b, ring terminal 270 is coupled to conductor 240c and substrate 205), wherein the first portion comprises the attachment portion and is coupled to the substrate and to the conductor (ring terminal 270 is part of eyelet 240 is coupled to substrate 205 and flange 240c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the device of claim 18. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit.
Regarding claim 20, Tomita teaches the method of claim 19 as stated above. Tomita further teaches coupling an attachment portion to the sensor (Fig 2 and [0059] disclosing a connector), wherein the attachment portion is configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit ([0059] and Fig 2, connector connects wire 5 to sensor 100 and processing unit 6, connector necessarily has attachment portion to connect to corresponding attachment portion of wire).
Tomita is silent to the structure of the connector and fails to explicitly teach coupling the attachment portion to the substrate, and the attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate.
Totman teaches a similar assembly coupling an attachment portion to the substrate (Fig 3b, eyelet 240 interpreted as attachment portion), wherein the attachment portion is configured to mate with a corresponding attachment portion of a wire to enable transfer of the data to a data acquisition unit (Fig 3a-b, eyelet 240 attaches to connector 265 of wire 235 to communicate with external circuit as disclosed in [0047]), and the attachment portion is oriented relative to the substrate to be exposed on a second side of the substrate that is opposite the first side of the substrate (Fig 3b, eyelet portion 240b is exposed at second side of substrate 205).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Tomita in view of Totman to incorporate the connector of Totman to arrive at the method of claim 20. Doing so would be a simple substitution of one wire connector (Tomita, wire and connector [0059]) for another well-known wire connector configuration (Totman Fig 3a) to yield the predictable result of electrically connecting a sensor with a processing unit.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Greene (U.S. PGPub No. 2010/0036230), and in view of Sadlier (U.S. PGPub No. 2010/0049077).
Regarding claim 10, Tomita teaches the assembly of claim 1 as stated above. Tomita further teaches one or more additional electrodes (Fig 6 electrodes 4a); are arranged in parallel lines (Fig 6 electrodes arranged in parallel lines), and wherein the shapes of the electrode may be any shape and are not limited by the examples in the disclosure ([0006 and 0056]).
Tomita fails to explicitly teach wherein the electrode and the one or more additional electrodes each comprise a rectangular shape, have a length between approximately 5 to 15 centimeters (cm), have a width between approximately 0.5 to 1 cm, and are spaced apart from one another by approximately 0.5 to 1.5 centimeters.
In related prior art, Greene teaches a similar assembly wherein the electrode and one or more additional electrodes each comprise a rectangular shape (Fig 4 electrodes 50 are rectangular) and are spaced apart from one another by approximately 0.5 to 1.5 centimeters ([0050] distance separated by less than 2.5 cm (25,000 microns)). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita in view of Greene to use a spacing distance of approximately 0.5 to 1.5 cm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the electrodes of Tomita in view of Greene to incorporate the rectangular shape, since applicant has not disclosed that the rectangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape.
Tomita/Greene fail to teach the electrodes having a length between approximately 5 to 15 centimeters (cm), have a width between approximately 0.5 to 1.
In related prior art, Sadleir teaches similar rectangular electrode contact areas comprising a length of 7.5 to 10 cm and a width of 0.5 to 2.5 cm ([0044]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita in view of Greene and Sadleir to use an electrode length between 5 and 15 cm and a width between 0.5 and 2.5 cm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita.
Regarding claim 11, Tomita teaches the assembly of claim 1 as stated above. Tomita further appears to teach wherein a first total area of the conductive portion of the electrode is less than or equal to approximately 90 percent of a second total area of the electrode (Fig 6, conductive portion defined by conductive lattice pattern 3a defining the first total area; second total area is defined by entire surface area of electrode 4a including pattern 3a and openings 8 exposing surface of projection 2a; Examiner notes the conductive pattern 3a clearly appears to occupy less than 90% of the total area of the electrode).
Tomita fails to explicitly teach the first total area of the conductive portion being less than or equal to approximately 90 percent of a second total area of the electrode. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomita to use an area of the conductive portion being less than or equal to approximately 90% of the total area of the electrode as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Tomita appears to disclose an area of less than 90% the total electrode area and further teaches the advantages of the projection material 2a being exposed through openings 8 is to serve as slip resistance on the body ([0081]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Stone (U.S. PGPub No. 2017/0303810).
Regarding claim 12, Tomita teaches the assembly of claim 1 as stated above. 
Tomita fails to teach a pressure sensor, a temperature sensor, an accelerometer, or any combination thereof, coupled to the first side of the substrate.
In related prior art, Stone teaches a similar assembly wherein a pressure sensor, a temperature sensor, an accelerometer, or any combination thereof, coupled to the first side of the substrate ([0074, 0101] temperature sensor may be provided). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Tomita in view of Stone to incorporate a temperature sensor on the first side of the substrate to arrive at the assembly of claim 12. Doing so would be obvious to one of ordinary skill in the art as it is well-known to use additional physiological sensors, such as a temperature sensor, to acquire additional physiological parameters of a user ([0074]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Chang (U.S. PGPub No. 2008/0009754).
Regarding claim 14, Tomita teaches the assembly of claim 1 as stated above.
Tomita fails to teach one or more markers formed on the substrate to indicate an appropriate placement of a head of the patient, a torso of the patient, or both, relative to the electrode.
In related prior art, Chang teaches a similar sensor assembly wherein one or more markers formed on the substrate to indicate an appropriate placement of a head of the patient, a torso of the patient, or both, relative to the electrode (Fig 1 markers 132, 130, and 128 are located on substrate of patch 106 to indicate placement of electrode(s) relative to torso). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Tomito in view of Chang to incorporate the positional markers to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to advantageously provide a user with positional markers to aid in placement of the device on the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794